Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about April 10, 2002, granting defendants-respondents’ motion *367for summary judgment dismissing plaintiffs complaint as against them, unanimously affirmed, with costs.
The complaint as against defendant-respondent insurance brokers was properly dismissed. The complained-of omission, i.e., the failure to procure adequate insurance coverage, took place subsequent to the termination of defendants-respondents as plaintiffs exclusive insurance brokers and their substitution by successor brokers, and defendants-respondents, particularly under these circumstances, had “no continuing duty to advise, guide, or direct [plaintiff] to obtain additional coverage * * (Murphy v Kuhn, 90 NY2d 266, 273 [1997]; accord Capital Mercury Shirt Corp. v Arkwright Mut. Ins. Co., 195 AD2d 320, 321 [1993].) Concur — Mazzarelli, J.P., Sullivan, Ellerin, Lerner and Marlow, JJ.